Case 0:20-cv-60031-UU Document 1 Entered on FLSD Docket 01/07/2020 Page 1 of 11



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.

 HOWARD MICHAEL CAPLAN,

             Plaintiff,

             vs.

 JACKO'S COMPLETE AUTO SERVICE,
 INC., a Florida Profit Corporation, and
 NANCY K. McNEAL, as Trustee of the
 Nancy K. McNeal Revocable Living Trust,

           Defendants.
 _______________________________/

                                   COMPLAINT

 Plaintiff HOWARD MICHAEL CAPLAN (hereinafter “Plaintiff”), through the
 undersigned counsel, hereby files this complaint and sues JACKO'S COMPLETE
 AUTO SERVICE, INC. (“JACKO”), and NANCY K. McNEAL, as Trustee of the Nancy K.
 McNeal Revocable Living Trust, (“Trustee”) (hereinafter, collectively referred to as
 “Defendants”), for declaratory and injunctive relief; for discrimination based on
 disability; and for the resultant attorney's fees, expenses, and costs (including,
 but not limited to, court costs and expert fees), pursuant to 42 U.S.C. §12181 et.
 seq., ("AMERICANS WITH DISABILITIES ACT OF 1990," or "ADA") and
 alleges:


 JURISDICTION
 1.    This Court is vested with original jurisdiction over this action pursuant to
 28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
 §12181 et. seq., based on Defendants’ violations of Title III of the Americans
 with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
 28 U.S.C. §2201 and §2202.



                                           1
Case 0:20-cv-60031-UU Document 1 Entered on FLSD Docket 01/07/2020 Page 2 of 11



 VENUE
 2.     The venue of all events giving rise to this lawsuit is located in Broward
 County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of
 the United States District Court for the Southern District of Florida, this is the
 designated court for this suit.


 PARTIES
 3.     Plaintiff, HOWARD MICHAEL CAPLAN, is a resident of the State of
 Florida.   At the time of Plaintiff’s visit to Jacko’s Complete Auto Service (“Subject
 Facility”), Plaintiff suffered from a “qualified disability” under the ADA, which
 substantially limits Plaintiff’s major life activities, including but not limited to
 walking, and requires the use of a mobility aid. The Plaintiff personally visited
 Jacko’s Complete Auto Service, but was denied full and equal access, and full and
 equal enjoyment of the facilities, services, goods, and amenities within Jacko’s
 Complete Auto Service, which is the subject of this lawsuit. The Subject Facility is
 an auto repair and Plaintiff wanted to inquire about their services but was
 unable to due to the discriminatory barriers enumerated in Paragraph 15 of this
 Complaint.


 4.     In the alternative, Plaintiff, HOWARD MICHAEL CAPLAN, is an
 advocate of the rights of similarly situated disabled persons and is a “tester” for
 the purpose of asserting his civil rights and monitoring, ensuring and
 determining whether places of public accommodation are in compliance with the
 ADA.


 5.     Defendants, JACKO and Trustee are authorized to conduct business and are
 in fact conducting business within the State of Florida. The Subject Facility is
 located at 1141 W. McNab Rd., Pompano Beach, FL 33069. Upon information and
 belief, JACKO is the lessee and/or operator of the Real Property and therefore
 held accountable of the violations of the ADA in the Subject Facility which is
 the matter of this suit. Upon information and belief, Trustee is the owner and

                                           2
Case 0:20-cv-60031-UU Document 1 Entered on FLSD Docket 01/07/2020 Page 3 of 11



 lessor of the Real Property where the Subject Facility is located and therefore
 held accountable for the violations of the ADA in the Subject Facility which is
 the matter of this suit.


 CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
 6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
 through 5 of this complaint, as are further explained herein.


 7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
 ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
 and a half years from enactment of the statute to implement its requirements.
 The effective date of Title III of the ADA was January 26, 1992, or January 26,
 1993 if Defendants had ten (10) or fewer employees and gross receipts of
 $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


 8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
 among other things, that:

       i. some 43,000,000 Americans have one or more physical or mental
         disability, and this number shall increase as the population continues to
         grow and age;

       ii. historically, society has tended to isolate and segregate individuals
         with disabilities and, despite some improvements, such forms of
         discrimination against disabled individuals continue to be a pervasive
         social problem, requiring serious attention;

       iii. discrimination against disabled individuals persists in such critical
         areas as employment, housing, public accommodations, transportation,
         communication, recreation, institutionalization, health services, voting
         and access to public services and public facilities;

       iv.   individuals with    disabilities   continually     suffer  forms  of
         discrimination, including:    outright     intentional    exclusion; the
         discriminatory  effects    of     architectural,    transportation,  and
         communication barriers; failure to make modifications to existing
         facilities and practices; exclusionary qualification standards and


                                         3
Case 0:20-cv-60031-UU Document 1 Entered on FLSD Docket 01/07/2020 Page 4 of 11



             criteria; segregation, and regulation to lesser services, programs,
             benefits, or other opportunities; and,

         v. the continuing existence of unfair and unnecessary discrimination and
           prejudice denies people with disabilities the opportunity to compete on
           an equal basis and to pursue those opportunities for which this country
           is justifiably famous, and costs the United States billions of dollars in
           unnecessary expenses resulting from dependency and non-productivity.

 9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
 that the purpose of the ADA was to:

         i. provide a clear and comprehensive national mandate for the elimination
           of discrimination against individuals with disabilities;

         ii. provide clear, strong, consistent, enforceable standards addressing
           discrimination against individuals with disabilities; and,

         iii. invoke the sweep of congressional authority, including the power to
           enforce the fourteenth amendment and to regulate commerce, in order to
           address the major areas of discrimination faced on a daily basis by
           people with disabilities.

 10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
 individual may be discriminated against on the basis of disability with regards
 to    the   full   and   equal   enjoyment   of   the   goods,   services,   facilities,   or
 accommodations of any place of public accommodation by any person who
 owns, leases (or leases to), or operates a place of public accommodation. Jacko’s
 Complete Auto Service is a place of public accommodation by the fact it is an
 establishment that provides goods/services to the general public, and therefore,
 must comply with the ADA. The Subject Facility is open to the public, its
 operations affect commerce, and it is a service establishment. See 42 U.S.C.
 Sec. 12181 (7) and 28 C.F.R. 36.104. Therefore, the Subject Facility is a public
 accommodation that must comply with the ADA.


 11.     The Defendants have discriminated, and continue to discriminate against
 the Plaintiff, and others who are similarly situated, by denying access to, and
 full and equal enjoyment of goods, services, facilities, privileges, advantages

                                              4
Case 0:20-cv-60031-UU Document 1 Entered on FLSD Docket 01/07/2020 Page 5 of 11



 and/or accommodations at Jacko’s Complete Auto Service located at 1141 W. McNab
 Rd., Pompano Beach, FL 33069, as prohibited by 42 U.S.C. §12182, and 42 U.S.C.
 §12101 et. seq.; and by failing to remove architectural barriers pursuant to 42
 U.S.C. §12182(b)(2)(A)(iv).


 12.   Plaintiff has visited the Subject Facility, and has been denied full, safe,
 and equal access to the facility and therefore suffered an injury in fact.


 13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
 enjoy the goods and/or services at the Subject Facility within the next six
 months. The Subject Facility is in close proximity to Plaintiff’s residence and is
 in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
 return to monitor compliance with the ADA. However, Plaintiff is precluded
 from doing so by the Defendants' failure and refusal to provide people with
 disabilities with full and equal access to their facility. Therefore, Plaintiff
 continues to suffer from discrimination and injury due to the architectural
 barriers, which are in violation of the ADA.


 14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
 Department of Justice, Office of the Attorney General, promulgated Federal
 Regulations to implement the requirements of the ADA. The ADA Accessibility
 guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
 violators to obtain civil penalties of up to $55,000 for the first violation and
 $110,000 for any subsequent violation.


 15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

 C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the

 following specific violations which Plaintiff personally encountered and/or has

 knowledge of:



                                          5
Case 0:20-cv-60031-UU Document 1 Entered on FLSD Docket 01/07/2020 Page 6 of 11



       a) The customer parking facility at the auto repair shop does not provide a compliant

          accessible parking space. 2010 ADA Standards 502.1

       b) The parking facility does not have the minimum number of compliant accessible

          parking spaces required. 2010 ADA Standards 208.2

       c) The customer parking facility located on the south side of building has twenty (20)

          marked standard spaces and one (1) non-compliant accessible parking space. One (1)

          compliant accessible parking space with adjacent access aisle is required. 2010 ADA

          Standards 208.2

       d) The access aisle is two feet wide. Access aisles serving car and van parking spaces

          must be 60 inches wide minimum. 2010 ADA Standards 502.3.1

       e) The accessible parking space identification striping is mismarked. The striping is

          faded. Each such parking space must be striped in a manner that is consistent with the

          standards of FDOT for other spaces and prominently outlined with blue paint, and

          must be repainted when necessary, to be clearly distinguishable as a parking space

          designated for persons who have disabilities. 2010 ADA Standards 502.6.1

       f) The non-compliant accessible parking space sign is missing fine and towing verbiage.

          Each accessible parking space must be posted with a permanent above-grade sign of a

          color and design approved by the Department of Transportation, which is placed on

          or at least 60 inches above the finished floor or ground surface measured to the

          bottom of the sign and which bears the international symbol of accessibility and the

          caption “PARKING BY ACCESSIBLE PERMIT ONLY” and must indicate the

          penalty for illegal use of the space. 2010 ADA Standards 502.6




                                              6
Case 0:20-cv-60031-UU Document 1 Entered on FLSD Docket 01/07/2020 Page 7 of 11



       g) The accessible parking space is not located closest to the main store entrance. Parking

           spaces that serve a particular building or facility must be located on the shortest

           accessible route from parking to an accessible main entrance. Where parking serves

           more than one accessible entrance, accessible parking spaces must be dispersed and

           located on the shortest accessible route to the accessible entrances. 2010 ADA

           Standards 208.3.1

       h) The parking facility does not provide compliant directional and informational signage

           to a compliant accessible parking space. 2010 ADA Standards 216.5

       i) There is no compliant access aisle attached to an accessible route serving any existing

           parking space which would allow safe entrance or exit of vehicles for accessible

           persons requiring mobility devices. 2010 ADA Standards 502.2

       j) There is currently no existing accessible route to help persons with disabilities safely

           maneuver through the parking facility as required in 2010 ADA Standards 502.3

       k) There is a vertical change in level (step) from the parking lot up to the main office

           entrance door creating a barrier for persons with disabilities from safely entering the

           premises. Changes in level of 1/4 inch high maximum are permitted to be

           vertical.2010 ADA Standards 303.2

       l) The main office entrance door has a non-compliant knob type door handle. Operable

           parts must be operable with one hand and not require tight grasping, pinching, or

           twisting of the wrist. 2010 ADA Standards 309.4

 16.   Upon information and belief there are other current violations of the ADA
 at Jacko’s Complete Auto Service. Only upon full inspection can all violations be
 identified.   Accordingly, a complete list of violations will require an on-site




                                                7
Case 0:20-cv-60031-UU Document 1 Entered on FLSD Docket 01/07/2020 Page 8 of 11



 inspection by Plaintiff’s representatives pursuant to Rule 34b of the Federal
 Rules of Civil Procedure.


 17.   Upon information and belief, Plaintiff alleges that removal of the
 discriminatory barriers and violations is readily achievable and technically
 feasible. To date, the readily achievable barriers and other violations of the
 ADA still exist and have not been remedied or altered in such a way as to
 effectuate compliance with the provisions of the ADA.


 18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
 the Defendants were required to make the establishment a place of public
 accommodation, accessible to persons with disabilities by January 28, 1992. As
 of this date the Defendants have failed to comply with this mandate.


 19.   The Plaintiff has been obligated to retain the undersigned counsel for the
 filing and prosecution of this action. Plaintiff is entitled to have its reasonable
 attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
 U.S.C. §12205.


 20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
 grant Plaintiff injunctive relief, including an order to alter the subject facilities
 to make them readily accessible and useable by individuals with disabilities to
 the extent required by the ADA, and closing the Subject Facility until the
 requisite modifications are completed.


 REQUEST FOR RELIEF
 WHEREFORE, the Plaintiff demands judgment against the Defendants and
 requests the following injunctive and declaratory relief:


 21. That this Honorable Court declares that the Subject Facility owned, operated
 and/or controlled by the Defendants is in violation of the ADA;

                                           8
Case 0:20-cv-60031-UU Document 1 Entered on FLSD Docket 01/07/2020 Page 9 of 11




 22.   That this Honorable Court enter an Order requiring Defendants to alter the
 Subject Facility to make it accessible to and usable by individuals with
 disabilities to the full extent required by Title III of the ADA;


 23.   That this Honorable Court enter an Order directing the Defendants to
 evaluate and neutralize their policies, practices and procedures toward persons
 with disabilities, for such reasonable time so as to allow the Defendants to
 undertake and complete corrective procedures to the Subject Facility;


 24.   That this Honorable Court award reasonable attorney's fees, all costs
 (including, but not limited to court costs and expert fees) and other expenses of
 suit, to the Plaintiff; and


 25.   That this Honorable Court award such other and further relief as it deems
 necessary, just and proper.

 Dated this January 07, 2020.

 Respectfully submitted by:

 Ronald E. Stern
 Ronald E. Stern, Esq.
 Florida Bar No. 10089
 THE ADVOCACY LAW FIRM, P.A.
 1250 East Hallandale Beach Boulevard, Suite 503
 Hallandale Beach, Florida 33009
 Telephone: (954) 639-7016
 Facsimile: (954) 639-7198
 E-Mail: ronsternlaw@gmail.com
 Attorney for Plaintiff, HOWARD MICHAEL CAPLAN




                                          9
Case 0:20-cv-60031-UU Document 1 Entered on FLSD Docket 01/07/2020 Page 10 of 11



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

  HOWARD MICHAEL CAPLAN,

              Plaintiff,

              vs.

  JACKO'S COMPLETE AUTO SERVICE,
  INC., a Florida Profit Corporation, and
  NANCY K. McNEAL, as Trustee of the
  Nancy K. McNeal Revocable Living Trust,

            Defendants.
  _______________________________/

                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 07, 2020, I electronically filed the
  Complaint along with a Summons for each Defendant with the Clerk of Court
  using CM/ECF. I also certify that the aforementioned documents are being
  served on all counsel of record, corporations, or pro se parties identified on the
  attached Service List in the manner specified via Service of Process by an
  authorized Process Server, and that all future pleadings, motions and documents
  will be served either via transmission of Notices of Electronic Filing generated
  by CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing.

  By: Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff HOWARD MICHAEL CAPLAN




                                            10
Case 0:20-cv-60031-UU Document 1 Entered on FLSD Docket 01/07/2020 Page 11 of 11



                                    SERVICE LIST:

      HOWARD MICHAEL CAPLAN, Plaintiff, vs. JACKO'S COMPLETE AUTO
    SERVICE, INC., a Florida Profit Corporation, and NANCY K. McNEAL, as Trustee of the
                          Nancy K. McNeal Revocable Living Trust

              United States District Court Southern District Of Florida

                                       CASE NO.


  JACKO'S COMPLETE AUTO SERVICE, INC.

  REGISTERED AGENT:

  FINDIKOGLU, HAGOP
  1141 W MCNAB ROAD BAY 1
  POMPANO BEACH, FL 33069

  VIA PROCESS SERVER


  NANCY K. McNEAL, as Trustee of the Nancy K. McNeal Revocable Living Trust

  1970 NE 55 ST
  FORT LAUDERDALE, FL 33308-3151

  VIA PROCESS SERVER




                                            11
